DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 & 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strang (US 2221530 A).

Regarding claim 1:
Strang discloses a cooling system (Fig. 1), comprising: 
an ingress port to receive refrigerant in a vapor form from an evaporator #28; 
an egress port to return refrigerant in a liquid form back to the evaporator (Fig. 1); 

a compressor #4 coupled to the ingress port and the condenser,
wherein the cooling system is configured to have two operating modes including a first mode and a second mode based on an ambient condition (see below for the specificity of the two operating modes. The modes are inherently based on ambient conditions. See at least page 1, L 39-45 and page 2, L 24-34), wherein when the condenser is configured to receive and condense the refrigerant from the vapor form into the liquid form and to return the refrigerant in the liquid form to the egress port (standard operation of the system Fig. 1. Also see description in page 1, L 40 – page 2, L 34) in response to the cooling system operating in the first mode (clearly, the limitations pertaining to the first mode are disclosed in the cited portion above), and 
wherein the compressor is configured to compress the refrigerant in the vapor form and to supply the compressed refrigerant to the condenser to be condensed therein (standard operation of the system Fig. 1. Also see description in page 1, L 40 – page 2, L 34) in response to the cooling system operating in the second mode (clearly, the limitations pertaining to the second mode are disclosed in the cited portion above).

Regarding claim 2:
Strang further discloses wherein the condenser is configured to condense the refrigerant in the vapor form using a natural convection manner (see Fig. 1).

Regarding claim 3:
Strang further discloses a cooling fan #20 to generate an air flow across a condenser coil while the refrigerant in the vapor form flows therein (see Fig. 1).

Regarding claim 4:
Strang further discloses one or more spray nozzles #18 to spray liquid onto the condenser coil; a basin #7 to receive the liquid across the condenser coil; and a liquid pump #13 to recirculate the liquid back to the spray nozzles (see Fig. 1).

Regarding claim 8:
Strang further discloses wherein the condenser is positioned such that the condensed refrigerant is returned in a liquid form to egress port due to gravity without using a liquid pump (see Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7, 11-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strang (US 2221530 A) in view of Cui (US 20190110379 A1).

Regarding claim 7:
Strang discloses all the limitations, except for a temperature sensor configured to sense an ambient temperature, wherein the first mode is activated when the ambient temperature is below a predetermined threshold.

Cui teaches the provision of a temperature sensor configured to sense an ambient temperature, wherein the cooling system is operated when the ambient temperature is below a predetermined threshold ([0035], [0041-0042]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Strang with a temperature sensor coupled to the cooling system so as to operate the cooling system based on a desired temperature as taught by Cui.

One of ordinary skills would have recognized that doing so would have optimized the cooling efficiency of the system.

Regarding claim 11:
The subject matter claimed here is substantially similar to that of claim 1 above. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 11. Only the difference will be addressed

Strang discloses all the limitations, except for a data center system, comprising: a plurality of electronic racks, each electronic rack includes a plurality of server arranged in a stack, each server including one or more processors each being attached to a cold plate; wherein the cooling unit is coupled to the cold plates of the electronic racks to provide liquid cooling to the processors.

In other words, the difference between the prior art and the claim is with respect to the utility of the evaporator. Nonetheless, Strang clearly outlines that the evaporators of a cooling system of the sort is known to be used for multiples purposes (see page 2, col. 1, L 24-32).

Cui teaches a data center system (Fig. 1), comprising a plurality of electronic racks, each electronic rack includes a plurality of server arranged in a stack ([0018]), each server including one or more processors each being attached to a cold plate; wherein a cooling unit #120 is coupled to the cold plates of the electronic racks to provide liquid cooling to the processors (see at least claim 1).

Thus, because the evaporator of Strang clearly operates as a multifunctional cooling unit, it would have been obvious for one of ordinary skills in the art to have provided the cooling unit of Strang to a data center system, comprising: a plurality of electronic racks, each electronic rack includes a plurality of server arranged in a stack, each server including one or more processors each being attached to a cold plate; wherein the cooling unit is coupled to the cold plates of the electronic racks to provide liquid cooling to the processors; in the same manner in which the cooling unit of Cui provides cooling to the processors.

One of ordinary skills would have recognized that doing so would have ensure continuous cooling of the equipment in the racks when cooling of refrigerant by the condenser becomes inefficient as suggested by Strang (see page 1, col. 1, l 46 – coll. 2, L 5).

Regarding claim 12:
Strang as modified discloses all the limitations.
Strang further discloses wherein the condenser is configured to condense the refrigerant in the vapor form using a natural convection manner (see Fig. 1).

Regarding claim 13:
Strang as modified discloses all the limitations.
Strang further discloses a cooling fan #20 to generate an air flow across a condenser coil while the refrigerant in the vapor form flows therein (see Fig. 1).

Regarding claim 14:
Strang as modified discloses all the limitations.
Strang further discloses one or more spray nozzles #18 to spray liquid onto the condenser coil; a basin #7 to receive the liquid across the condenser coil; and a liquid pump #13 to recirculate the liquid back to the spray nozzles (see Fig. 1).

Regarding claim 17:
Strang as modified discloses all the limitations, except for a temperature sensor configured to sense an ambient temperature, wherein the first mode is activated when the ambient temperature is below a predetermined threshold.

Cui further teaches the provision of a temperature sensor configured to sense an ambient temperature, wherein the cooling system is operated when the ambient temperature is below a predetermined threshold ([0035], [0041-0042]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Strang as modified with a temperature sensor coupled to the cooling system so as to operate the cooling system based on a desired temperature as taught by Cui.

One of ordinary skills would have recognized that doing so would have optimized the cooling efficiency of the system.

Regarding claim 18:
Strang as modified discloses all the limitations.
Strang further discloses wherein the condenser is positioned such that the condensed refrigerant is returned in a liquid form to egress port due to gravity without using a liquid pump (see Fig. 1).

Claim(s) 5-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strang (US 2221530 A) in view of Ma (US 8650898 B2).

Regarding claims 5-6:
Strang discloses all the limitations, except for a first three-way valve coupled to the condenser, the ingress port, and the compressor, the first three- way valve is configured to connect the condenser directly with the ingress port without going through the compressor; wherein the first three-way valve is configured to divert the refrigerant from the ingress port to the compressor, which in turn supplies the compressed refrigerant to the condenser.

In the same field of endeavor, Ma teaches a three-way valve #10 coupled to a condenser, an ingress port, and a compressor #11, the first three- way valve is configured to connect the condenser directly with the ingress port without going through the compressor (via #18); wherein the first three-way valve is configured to divert the refrigerant from the ingress port to the compressor, which in turn supplies the compressed refrigerant to the condenser (via #11). See at least Fig. 3 of Ma.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Strang with the arrangement above as taught by Ma.

One of ordinary skills would have recognized that doing so would have regulated the amount of refrigerant compressed at the compressor so as to provide optimal heat exchange capacity from the system.

Regarding claim 9:
Strang discloses all the limitations, except for a second three-way valve coupled between an output of the condenser and the egress port, wherein the second three-way valve is configured to divert the refrigerant from the condenser to a return path coupled to the egress port via an expansion path.

In the same field of endeavor, Ma teaches a three-way valve #2 coupled between an output of the condenser #14 and an egress port, wherein the three-way valve is configured to divert the refrigerant from the condenser to a return path coupled to the egress port via an expansion path (via #8).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Strang with the arrangement above as taught by Ma.

One of ordinary skills would have recognized that doing so would have prevented an auxiliary pump of the refrigeration system from being damage as suggested by Ma (col. 5, L 1-11). Other reasons include bypassing the expansion valve, which is well known in the art as shown in Fig. 4 of Ma, to optimize heat exchange efficiency.

Regarding claim 10:
Slang discloses all the limitations, except for a receiver or accumulator having an input connected to an output of the condenser; an expansion valve connected to an output of the receiver or accumulator; and a three-way valve connected to an input of the condenser and an input of the compressor, and a two-way valve connected across the expansion valve.

In the same field of endeavor, Ma teaches a receiver or accumulator #1 having an input connected to an output of the condenser #14; an expansion valve #8 connected to an output of the receiver or accumulator; and a three-way valve #10 connected to an input of the condenser and an input of the compressor (Fig. 3), and a two-way valve #7 connected across the expansion valve (Fig. 4).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Strang with the arrangement above as taught by Ma.

One of ordinary skills would have recognized that doing so would have regulated the amount of refrigerant compressed at the compressor, the amount of refrigerant expanded at the evaporator, and the amount of refrigerant circulated in the refrigeration system; so as to provide optimal heat exchange capacity from the system.

Claim(s) 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strang (US 2221530 A) in view of Cui (US 20190110379 A1); and further in view of Ma (US 8650898 B2).

Regarding claims 15-16:
Strang discloses all the limitations, except for a first three-way valve coupled to the condenser, the ingress port, and the compressor, the first three- way valve is configured to connect the condenser directly with the ingress port without going through the compressor; wherein the first three-way valve is configured to divert the refrigerant from the ingress port to the compressor, which in turn supplies the compressed refrigerant to the condenser.

In the same field of endeavor, Ma teaches a three-way valve #10 coupled to a condenser, an ingress port, and a compressor #11, the first three- way valve is configured to connect the condenser directly with the ingress port without going through the compressor (via #18); wherein the first three-way valve is configured to divert the refrigerant from the ingress port to the compressor, which in turn supplies the compressed refrigerant to the condenser (via #11). See at least Fig. 3 of Ma.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Strang as modified with the arrangement above as taught by Ma.

One of ordinary skills would have recognized that doing so would have regulated the amount of refrigerant compressed at the compressor so as to provide optimal heat exchange capacity from the system.

Regarding claim 19:
Strang discloses all the limitations, except for a second three-way valve coupled between an output of the condenser and the egress port, wherein the second three-way valve is configured to divert the refrigerant from the condenser to a return path coupled to the egress port via an expansion path.

In the same field of endeavor, Ma teaches a three-way valve #2 coupled between an output of the condenser #14 and an egress port, wherein the three-way valve is configured to divert the refrigerant from the condenser to a return path coupled to the egress port via an expansion path (via #8).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Strang as modified with the arrangement above as taught by Ma.

One of ordinary skills would have recognized that doing so would have prevented an auxiliary pump of the refrigeration system from being damage as suggested by Ma (col. 5, L 1-11). Other reasons include bypassing the expansion valve, which is well known in the art as shown in Fig. 4 of Ma, to optimize heat exchange efficiency.

Regarding claim 20:
Slang discloses all the limitations, except for a receiver or accumulator having an input connected to an output of the condenser; an expansion valve connected to an output of the receiver or accumulator; and a three-way valve connected to an input of the condenser and an input of the compressor, and a two-way valve connected across the expansion valve.

In the same field of endeavor, Ma teaches a receiver or accumulator #1 having an input connected to an output of the condenser #14; an expansion valve #8 connected to an output of the receiver or accumulator; and a three-way valve #10 connected to an input of the condenser and an input of the compressor (Fig. 3), and a two-way valve #7 connected across the expansion valve (Fig. 4).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Strang as modified with the arrangement above as taught by Ma.

One of ordinary skills would have recognized that doing so would have regulated the amount of refrigerant compressed at the compressor, the amount of refrigerant expanded at the evaporator, and the amount of refrigerant circulated in the refrigeration system; so as to provide optimal heat exchange capacity from the system.

Response to Arguments
Applicant's arguments filed on 11/19/2021 have been fully considered.

Applicant amendments have overcome the claim objections and the 112 rejections of the previous office action.

With respect to the rejection under 102, applicant submitted that Strang does not disclose or teach at least “wherein the cooling system is configured to have two operating modes including a first mode and a second mode based on an ambient condition”, or “wherein the condenser is configured to receive and
condense the refrigerant from the vapor form into the liquid form and to return the refrigerant in the liquid form to the egress port in response to the cooling system operating in the first mode”.

This argument is not persuasive. it was pointed out to the applicant that Strang clearly discloses wherein two operating modes including a first mode and a second mode based on an ambient condition (the modes are inherently based on ambient conditions. See at least page 1, L 39-45 and page 2, L 24-34), wherein when the condenser is configured to receive and condense the refrigerant from the vapor form into the liquid form and to return the refrigerant in the liquid form to the egress port (standard operation of the system Fig. 1. Also see description in page 1, L 40 – page 2, L 34) in response to the cooling system operating in the first mode (clearly, the limitations pertaining to the first mode are disclosed in the cited portion above), and wherein the compressor is configured to compress the refrigerant in the vapor form and to supply the compressed refrigerant to the condenser to be condensed therein (standard operation of the system Fig. 1. Also see description in page 1, L 40 – page 2, L 34) in response to the cooling system operating in the second mode (clearly, the limitations pertaining to the second mode are disclosed in the cited portion above).

Applicant argument that Strand enables evaporative cooling of the condenser, and thus does not disclosed the claimed mode is not persuasive. the rejection of claim does not contemplate the evaporative cooling of the condenser of Strang. As pointed out in the rejection of claim 1 and in the first paragraph hitherto, the specificities of each of the first and second operating modes as claimed are clearly disclosed by Strang.

Applicant argument that Strang does not disclose an operating mode without using the compressor is unpersuasive, as it is directed to subject matter not present in the claims. The claims do not require a mode in which the compressor is not employed.

All the claims in this application have been rejected as being anticipated or unpatentable over the prior art of record. See elaborated rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763